Citation Nr: 1508569	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, to include whether additional separate compensable ratings are warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to the service connected right and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to November 1982.

This appeal comes from rating decisions of the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In March 2012, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder but denied a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008.  The Veteran proceeded to appeal the denial for an increased rating for the right knee, and in an October 2012 Order, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion by the parties and remanded the matter to the Board for compliance with the instructions in the Joint Motion.

In a March 2013 decision, the Board denied a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008.  The Veteran proceeded to appeal, and in a May 2014 Order, the Court of Appeals for Veterans Claims (Court) remanded the matter to the Board.

In August 2014, the Board again remanded the issue of entitlement to service connection for an acquired psychiatric disorder, including as secondary to the service connected right and left knee disabilities.  

The Board notes that this case was reviewed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The issue of service connection for an acquired psychiatric disorder was previously remanded by the Board in August 2014.

2.  While this appeal was undergoing development at the Board records in VBMS reveal that service connection for an acquired psychiatric disorder was granted.

3.  This is a complete grant of the benefits as to this issue.  There is no continuing case or controversy concerning the issue of service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The issue of entitlement to service connection for an acquired psychiatric disorder is dismissed for lack of case or controversy concerning this issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record reveals that while this appeal was pending at the Board, the issue of entitlement to service connection for an acquired psychiatric disorder was resolved with a grant of the benefit requested.  As such, that issue no longer remains before the Board.


ORDER

The appeal for service connection for an acquired psychiatric disorder has been granted by the AOJ and the appeal as to this issue is dismissed.


REMAND

The Veteran appeals the denial of a rating in excess of 20 percent for right knee strain, postoperative residuals, with anterior cruciate ligament disruption, with instability and residual scars, including entitlement to a separate compensable rating for arthritis with limitation of motion prior to January 11, 2008.  Currently, the Veteran has in effect two separate ratings for his right knee: a 20 percent rating under 5299-5257 for right knee strain, postoperative residuals with anterior cruciate ligament disruption and residual scar, and a 10 percent rating under 5010-5260 for degenerative arthritis of the right knee, status post multiple procedures.  The Veteran claims right knee symptoms to include pain, crepitation, weakness, fatigability, lack of endurance, antalgic gait, swelling, complaints of locking, use of a brace and cane, and flare-ups.  The Veteran had a medial meniscectomy in service.  In October 2012 and May 2014, the Court found that the Board's discussion regarding the potential applicability of DC 5259, which provides a 10 percent rating for symptomatic removal of the semilunar cartilage, was inadequate.  Specifically, it was found that the Board did not provide an adequate rationale for its determination that a separate evaluation under DC 5259 for the Veteran's right knee meniscectomy residuals would constitute pyramiding. 

After review of the record, the Board finds that further development is necessary to comply with the Court's order.  To that end, the Board finds that a medical examination is needed to determine which of the Veteran's symptomatic manifestations to include crepitation, weakness, fatigability, lack of endurance, antalgic gait, swelling, complaints of locking, use of a brace and cane, and flare-ups are attributed to his limitation of motion, instability and/or meniscectomy.  The examiner, if possible, should try to differentiate which manifestations are attributed to each of the above.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA compensation and pension examination to determine the severity of his right knee disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins.  With regards to the Veteran's complaints of crepitation, weakness, fatigability, lack of endurance, antalgic gait, swelling, complaints of locking, use of a brace and cane, and flare-ups the examiner must specifically address which manifestations are attributed to his instability, limitation of motion and /or meniscectomy.  If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why.  A complete rationale should be provided for any opinion(s) expressed.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examining physician documented their consideration of Virtual VA. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


